RUIZ, Senior Judge,
dissenting:
I do not agree that the evidence in this case was sufficient to convict appellant beyond a reasonable doubt of attempted possession of marijuana.1 As was the case in Rivas v. United States, 783 A.2d 125, 133 (D.C.2001) (en banc), “this truly is a case that turns not on the absence of proof, but on the difference between the reasonable doubt standard and less stringent standards of proof.”
Although the case was tried as attempted possession, the government’s theory was that appellant had actually possessed the marijuana. See (Karen N.) Thompson v. United States, 678 A.2d 24, 27 (D.C. 1996) (noting that actual distribution of *327drugs “necessarily showed an attempted distribution”). The government argues that the evidence sufficed to support the trial court’s finding that appellant had possessed the marijuana the officers found in the alley. My colleagues agree the trial court reasonably could infer that appellant initially had the marijuana in the paper Officer Melby saw in his hand while he was sitting outside the alley, and then went into the alley and left the paper with the marijuana on the alley wall (where the officers found it) as a way of disassociating himself from the drugs immediately after he saw the police officers. There was no direct evidence, in other words, that appellant had been holding marijuana .in his hand, because the officers could not see what — other than a piece of white paper— appellant held in his hand. Nor was appellant seen placing the white piece of paper on the wall in the alley where it was found — a wall that, as Officer Melby testified, was not the same wall as the one where appellant had been sitting outside the alley. Appellant’s fingerprints were not found on the white piece of paper with marijuana discovered on the alley wall or on the zip-loc bag next to it. When appellant was searched, the officers did not find any marijuana or drug paraphernalia on him; or tell-tale amounts of cash from drug-dealing. The record is silent as to whether he had a piece of white paper.
My dissent is not based on the fact that the government’s case depended entirely on circumstantial evidence, for “[i]n assessing the sufficiency of the government’s proof, we make no distinction between direct and circumstantial evidence.” Bernard v. United States, 575 A.2d 1191, 1193 (D.C.1990). Moreover, the trial court, as fact-finder, is entitled to make reasonable inferences. Inferences, however, must have a firm foundation in the evidence. See Rivas, 783 A.2d at 153. And if they are to support a finding of guilt beyond a reasonable doubt, inferences cannot be so attenuated as to be “mere possibilities”— “[a]n inference built upon another inference is too tenuous an evidentiary foundation to support a criminal conviction.” Malloy v. United States, 246 A.2d 781, 783 (1968). In my view, the evidence presented in this case provided some support to suspect that appellant possessed the marijuana, but it was not enough to meet the demanding burden of proof beyond a reasonable doubt.
Here, the government’s case depended on two inferences from the circumstantial evidence, namely, that appellant decided to walk away because he was reacting to the presence of the officers, and that the piece of paper that appellant had in his hand when he was seen sitting on a wall outside the alley was in fact the same piece of paper with the marijuana that the officers found on a wall in the alley. The first inference, if reasonable, would be relevant to the extent it suggests a consciousness of guilt, i.e., that appellant walked away upon seeing the officers because he knew he was holding an illegal substance. The inference of consciousness of guilt in this case, however, was exceedingly weak. The first point to note is that while “[i]t is universally conceded that an accused’s flight or disappearance is admissible as evidence of consciousness of guilt,” Williamson v. United States, 445 A.2d 975, 981 (D.C. 1982), flight is not, by itself, conclusive evidence of guilt of a specific crime. As the D.C. Circuit has explained:
With cautious application in appreciation of its innate shortcomings, flight may under particular conditions be the basis for an inference of consciousness of guilt. But guilt as a factual deduction, must be predicated upon a firmer foundation than a combination of unelucidat-ed presence and unelucidated flight. Here there was no evidentiary manifes*328tation that the appellant was prompted by subjective considerations related in any wise to the crime.
Bailey v. United States, 416 F.2d 1110, 1115 (D.C.Cir.1969). Appellant’s actions in this case were similarly “unelucidated.” There was nothing out of the ordinary, suggestive of criminal activity, when the officers first saw appellant holding a piece of white paper in his hand. Officer Melby testified that, for all he knew, appellant could have been holding “a cheeseburger” in his hand. Appellant’s so-called “flight,” moreover, was not a headlong run away from a police encounter, and there is no evidence that appellant was nervous, or resistant. In fact, he readily complied when the officers asked him first, to stop, and then, to return. See Rivas, 783 A.2d at 136 (noting that defendant did not engage in “headlong flight or anything close”); cf. United States v. Bennett, 514 A.2d 414 (D.C.1986) (noting that appellant and companion “bolted” and “fled” after unmarked police car arrived). Appellant was not seen “tossing or dropping” contraband immediately after being alerted to the presence of law enforcement, the “dropsy” situation Officer Melby described in his testimony. Cf. Howard v. United States, 867 A.2d 967, 972 (D.C.2005) (noting officers saw defendant “tossing or dropping objects” as he walked away from police officers arriving on the scene).
Of critical importance is that there was scant, if any, evidence from which it could reasonably be inferred that appellant went into the alley in response to the presence of police. Officers Melby and Johnson were in plain clothes, in an unmarked car. Officer Melby did not show his badge to appellant, or announce that they were officers, or turn on a siren or emergency light. Cf. Tobias v. United States, 375 A.2d 491, 492 (D.C.1977) (noting that appellant began running after police officer identified himself as a law enforcement agent). No one in the neighborhood alerted appellant to the presence of police. Cf. Howard, 867 A.2d at 972 (noting that someone yelled “jumpouts,” a code name for police). There was only the slightest evidence from which an inference could be drawn that a person familiar with the neighborhood would have suspected that the two men in the Ford Taurus were law enforcement officers: that the unmarked car had been in use for some time in that neighborhood. But there was no evidence that appellant was aware of that fact. To the contrary, Officer Melby testified that he had “never s[een] [appellant] before,” and there was no evidence that appellant knew either of the officers, or lived in or frequented the neighborhood that Officer Melby regularly patrolled in the unmarked car.2 Appel*329lant’s walking into the alley, in short, was equally consistent with innocent behavior, in the words of appellant, simply “[wjalk-ing briskly away from a couple of men staring at you.” Because there is insufficient evidence to support that appellant recognized the two men as police officers, or that he walked into the alley in order to flee the police, there was no basis from which to infer consciousness of guilt, and from that, to make the further inference that appellant’s guilt was related to knowledge that he had marijuana. Cf. Rivas, 783 A.2d at 136 (assuming defendant had decided to walk away upon seeing arrival of police, and noting that “even leaving a scene hastily may be inspired by innocent fear, or by a legitimate desire to avoid contact with the police”) (quoting In re M.I.W., 667 A.2d 573, 577 (D.C.1995)).
The second inference necessary for conviction — that the white piece of paper with marijuana found on the alley wall was the same piece of paper appellant had been holding in his hand while he was sitting outside the alley — is similarly weak. Officer Melby testified that appellant had a piece of white paper in his hand when the officer first saw him. Appellant was not seen placing the white paper with the marijuana on the wall, or even standing protectively by it, even though the officers followed him into the alley, according to Officer Melby, within only “ten to fifteen” seconds from when they saw him sitting outside the alley. Instead, Officer Melby testified, when appellant was stopped, he was “walking” — not running — “through the alley,” and was a full “car length-and-a-half ’ from the piece of paper on the wall. The area where the marijuana was found, moreover, was not one that appellant controlled, but a public outdoor space, an alley. Cf. Moore v. United States, 927 A.2d 1040, 1050 (D.C.2007) (“Evidence showing the accused’s control or occupancy of the premises in which the contraband is found may also serve to prove constructive possession.”); Taylor v. United States, 662 A.2d 1368, 1373 (D.C.1995) (“It is usually easy to establish that the owner of a car or the occupant of a living area has constructive possession of illicit items recovered from these places.”). Even if appellant was the only person in the alley at the exact moment the officers saw the marijuana on the alley wall, there could well have been others there before him who might have put the drugs on the wall on an early summer evening with “nice” weather in an area Officer Melby said was “known for high drug trafficking, as far as, people buying and selling narcotics.” If, as Officer Melby testified,3 the drugs could have been left on the wall as a stash by a drug *330dealer, it is all the more necessary that there be evidence connecting the drugs to appellant, who was charged with simple possession, not drug dealing. In this case, the government sought to establish that connection through Officer Melby’s testimony that the piece of white paper with the marijuana found on the alley wall was “sticking up ... the same exact way” as the piece of white paper he had seen in appellant’s hand moments earlier. Officer Melby, however, could not describe the piece of paper appellant had been holding other than to say it was white, and that it was “sticking up.”4 Without more, Officer Melby’s identification of what appears to have been a generic piece of white paper he could barely describe, is too slim a reed on which to base a criminal conviction that requires proof beyond a reasonable doubt.5 “Slight evidence is not sufficient evidence; a ‘mere modicum’ cannot ‘rationally support a conviction beyond a reasonable doubt.’” Rivas, 783 A.2d at 134 (quoting Jackson v. Virginia, 443 U.S. 307, 320, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979)).
There was no other fact presented at trial that, viewed in context, could reasonably have connected appellant to the drugs found in the alley. When Officer Johnson went to the wall and said “I got marijuana,” Officer Melby called to appellant to stop and told him to “come back.” Appellant did not resist, or try to escape; to the contrary, according to the trial court, appellant “was totally compliant with what they told him to do.” Cf. id. at 136-37 (“Rivas[ ] ... exiting the car when he (presumably) saw the[ ] [police] drive up, leaving the door open ..., and walking ... out of sight when the officers approached the car on foot ... [is] too equivocal to be informative ... [about] [his] intentions visa-vis the drugs.”). He had no drugs or drug-related paraphernalia on him or suspicious large amounts of cash. See id. at 129 (“No incriminating evidence was taken from Rivas’s person....”). There was no testimony that appellant appeared to be high on drugs. Nor had Officer Melby observed appellant act in a suspicious manner while he was holding the white piece of paper in his hand.6 There was no evidence *331that, when appellant was searched, he did not have a piece of white paper.7 See In re A.L., 839 A.2d 678, 680 (D.C.2003) (Glickman, J., dissenting) (concluding that government failed to prove defendant had deposited object in drainpipe because “none of the witnesses stated” he did not still have suspected object in his possession when searched). In short, under the circumstances recounted by Officer Melby, appellant’s conduct was “insolubly ambiguous.” Rivas, 783 A.2d at 137.
I can readily agree that the situation Officer Melby described might have appeared suspicious to an experienced police officer. And it is quite possible that appellant recognized — or suspected — that he was under observation by police officers and for that reason moved away from where he had been sitting and left by way of the alley to avoid the officers. Similarly, Officer Melby might have guessed right that the white piece of paper on the alley wall was the same one appellant had held in his hand. It is also possible, perhaps even probable, that if appellant recognized the officers and had marijuana in his hand, that he deposited the marijuana on a wall in the alley and was trying to walk away when he was stopped. But mere possibilities and probabilities do not meet the high threshold of proof required for criminal conviction.8 “Proof of a fact beyond a reasonable doubt is ... ‘more powerful’ than proof that the fact is ‘more likely true than not’; more powerful, even, than proof ‘that its truth is highly probable.’ ” Id. at 133 (quoting (Darius) Smith v. United States, 709 A.2d 78, 82 (D.C.1998) (en banc)). Here, the evidence is simply too weak to sustain a criminal conviction. As the en banc court concluded in Rivas, I must conclude here that “[i]f the standard of proof beyond a reasonable doubt means anything, the factors on which the government relies are not compelling enough to permit a reasonable [fact-finder] to find [appellant] guilty.” 783 A.2d at 135.
Accordingly, I conclude that there was insufficient evidence to convict appellant of attempted possession of marijuana, and would reverse appellant’s conviction.

. Accordingly, I do not reach appellant’s second claim alleging a violation of the Confrontation Clause.


. On cross-examination, Officer Melby was asked point-blank whether he thought appellant had “recognized [the officers] as the police.” Officer Melby confirmed "that was not my testimony.” Nonetheless, the trial court commented that because the officers were in an unmarked car they had been using "for quite some time,” it would be "pretty clear” they were police officers. Even if this were the type of fact as to which the court may take judicial notice, see Craig v. United States, 490 A.2d 1173, 1177 n. 3 (D.C. 1985) ("Courts may properly take judicial notice of facts that a reasonable person with reasonable knowledge of the District of Columbia community would understand.") (citation and internal quotation marks omitted), a finding of guilt must be based on evidence presented in the case. Here, there was no evidence that appellant knew, or even had a basis for knowing, that the Ford Taurus was in fact an unmarked police vehicle such that it would have been "pretty clear” to appellant, as the trial court surmised, that' there were two plainclothes officers watching him from the unmarked car. We have rejected that faulty reasoning in the context of whether officers had reasonable articulable suspicion to stop a suspect. Smith v. United States, 558 A.2d 312, 317 (D.C.1989) (en banc) ("[T]he government would have us conclude that when a sufficiently high per*329centage of people in some neighborhoods may recognize [plainclothes] jump-out squads, an officer can rationally and reasonably conclude that one particular person has made such an identification ... [W]e reject this notion of locational taint whereby an individual's behavior is explained by reference to what others in that area or neighborhood may know....”). It is even less tenable when the burden is proof of guilt beyond a reasonable doubt.


. Officer Melby testified that it is "pretty common” to find drugs that "have been placed some place ... [as a] stash spot.... [And] it wouldn't be uncommon ... [to] walk through an alley or some other secluded place and find drags, such as the drags here in this sort of amount.” However, on re-direct examination, Officer Melby contradicted himself, saying that the location of the zip-loc bag of marijuana was not a "normal” "stash spot” because “any given chance that a normal Joe Blow [could] walk through the alley and saw it would probably pick it up if he knew nobody was watching. Most of the time if it’s a stash, they’ll hide it behind a rock, behind a wall, underneath the wall or anywhere that it is out of sight and only they know where it’s at.” The trial court mentioned both aspects of Officer Melby’s testimony in its findings but did not resolve the conflict between them.


.
[Defense Counsel]: The paper itself didn’t bear any markings that you recognized while you were sitting in the car, correct? [Officer Melby]: No, all I saw was a white piece of paper.
Q: All right, by white piece of paper, are we talking about an eight and a half piece of paper, 8.5 x 11 piece of paper, like this? A: I don’t know what size it was until we stopped him, but the paper, he had his hands cupped, like I explained earlier and you could see the paper sticking above his hands.
Q: So, basically, what you saw was pieces or portions of a white piece of paper?
A: I saw a piece of paper.
Q: You saw a piece of paper. I’m asking you, you couldn’t see what was in the paper, if anything, right?
A: No.
Q: You just saw a white piece of paper.
A: Right.
Q: Right, and you didn’t see any markings on the paper, anything that distinguished it, correct?
A: Not from where I was sitting at, no.


. Had the object Officer Melby actually saw in appellant's hand been distinctive or otherwise identifiable as the same object found on the alley wall, or had Officer Melby been able to describe with some particularity the paper he saw in appellant's hand, there might have been enough evidence to establish that the piece of paper on the wall was the same as the one appellant had held in his hand.


.
[Defense Counsel]: It's a white piece of paper and there was no one around you, right?
[Officer Melby]: No.
Q: You hadn’t seen him exchange any objects, right?
A: No.
*331Q: You hadn't seen anybody else reach into that white piece of paper or do anything that alarmed you or focused your attention on the white piece of paper, right?
A: No.
Q: He just had his hand cupped, looking at a white piece of paper, right?
A: That’s correct.


.
[Defense Counsel]: You didn’t find anything else on my client regarding drugs, correct?
[Officer Melby]: No.
Q: You did search him right?
A: Yes.
Q: You didn't find any green weed substance or green leafy substance in his pockets or anything like that, right?
A: No.
Q: You didn't find any empty zips or bags or anything like that, right?
A: No.


. There has been more evidence in cases where we have held that officers had reasonable articulable suspicion to make an investigatory stop, see (Troy) Thompson v. United States, 745 A.2d 308, 314 (D.C.2000) (for about twenty minutes officer observed "unusual conduct” — suspect sitting outside on porch in cold weather — and then saw suspect leave porch twice to speak to occupants in twq different cars, then took them to alley where object was exchanged for currency), or probable cause to arrest. See Coles v. United States, 682 A.2d 167, 168 (D.C.1996) (officer observed defendant exchange money for zip-loc bag retrieved from stash in tree box).